t c memo united_states tax_court jean bridgmon petitioner v commissioner of internal revenue respondent docket no 24708-10l filed date jean bridgmon pro_se christopher a pavilonis for respondent memorandum opinion morrison judge the irs notified petitioner ms jean bridgmon that it intended to use its levy power to collect her income-tax liabilities for the tax years and bridgmon requested a collection-review hearing with the irs appeals_office appeals_office she received an adverse determination from that office she has appealed that determination to this court we do not sustain the appeals office’s determination we direct that bridgmon’s case be remanded to the appeals_office bridgmon alleges two errors by the appeals_office first she alleges that the appeals_office erred in failing to grant relief from additions to tax for and as we explain below bridgmon was barred from challenging these additions to tax at the appeals_office because she had had a prior opportunity to do so thus the court cannot review the correctness of the additions to tax even so the background section of our opinion describes the assessment of additions to tax by the irs and various notices sent by the irs to bridgmon regarding the additions to tax it is not obvious how some of the amounts of the additions to tax reflected in the assessments and notices relate to each other or how they were computed our description does not attempt to resolve these questions the second error bridgmon alleges is that the appeals_office failed to consider her proposal to make installment payments of her tax_liabilities the reasons the appeals_office did not consider the proposal are that bridgmon allegedly failed to telephone the appeals_office at the time and date scheduled for her hearing with the appeals_office and that she did not submit financial information that the appeals_office had requested we find that bridgmon did call the appeals_office at the scheduled date and time we further find that the appeals_office did not telephone bridgmon at the scheduled date and time the scheduled telephone conference was to be bridgmon’s primary opportunity to discuss her installment_agreement proposal with the appeals_office under these circumstances we hold that the appeals_office erred in failing to make better efforts to contact bridgmon such as telephoning her even though bridgmon did not submit the requested financial information bridgmon should be afforded another opportunity for a hearing with the appeals_office all section references are to the internal_revenue_code code in effect at all relevant times background we adopt the stipulation of facts executed by bridgmon and respondent we refer to respondent here as the irs bridgmon did not file income-tax returns for and on date the irs prepared substitutes for returns for bridgmon for and on date the irs issued separate notices of deficiency to bridgmon for the and tax years bridgmon received the notices the notices reflected the following determinations additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure 1dollar_figure big_number dollar_figure dollar_figure year 1the asterisk beside the sec_6651 amount apparently denotes that the full amount of the addition_to_tax has not yet accrued each notice stated if you want to contest this determination in court before making any payment you have until date to file a petition with the united_states tax_court for a redetermination of the amount of your tax attached to each notice_of_deficiency was a cover letter that stated please attach the top portion of this cover letter to your tax_return and send it to us your return will be processed faster you can use the envelope we’ve enclosed filing a petition in tax_court is not necessary if you file the return with the irs within the time stated in this letter package on or about date bridgmon submitted form sec_1040 u s individual_income_tax_return for and attached to the form sec_1040 for and was the top portion of the cover letter excerpted above the form sec_1040 reported the following liabilities liabilities reported by bridgmon on her form sec_1040 year tax dollar_figure big_number big_number addition_to_tax sec_6654 dollar_figure --- dollar_figure total dollar_figure dollar_figure dollar_figure bridgmon did not file a petition with the tax_court for redetermination of the deficiencies for and the irs did not determine a deficiency for therefore bridgmon did not have a right to file a petition for on date the irs issued bridgmon a statutory notice of balance due for her year the notice stated that bridgmon owed dollar_figure as of date it is unnecessary to describe how the dollar_figure amount was calculated because bridgmon did not challenge the correctness of this amount with the appeals_office on date the irs made the following assessments for bridgmon’s and years 1the irs’ records describe the notice as a statutory notice of balance due and that is how we describe this notice and other notices so described in the irs’ records other notices are described in the irs’ records as notices of balance due and we describe these notices as notices of balance due_date assessments tax estimated- tax penalty1 late-filing penalty failure-to- pay penalty interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year 1the headings in this table use the same terminology as the irs records that describe the assessments the irs records do not provide the code sections underlying the imposition of each penalty on date the irs sent bridgmon a letter referring to her inquiry dated date the letter stated that the irs had made corrections to the form_1040 she had submitted for the letter stated you did not include the estimated_tax penalty of dollar_figure in your total this increases your balance due to dollar_figure on date the irs issued bridgmon a notice of balance due for her year a copy of the notice is not in the record on date the irs issued bridgmon a statutory notice of balance due for her year a copy of the notice is not in the record on date the irs also issued bridgmon a statutory notice of balance due for her year the notice stated that bridgmon owed dollar_figure as of date the notice stated that we changed your account to correct your business income or loss schedule e income or loss penalty charge the notice does not explain how the dollar_figure amount was calculated other than to set forth the following table account balance before this change increase in tax because of this change additional late payment penalty since prior notice interest charged amount you now owe none dollar_figure dollar_figure dollar_figure dollar_figure 1we observe that the sum of the other entries in this column is only dollar_figure on date the irs issued bridgmon a notice of balance due for her year the notice is not in the record on date the irs issued bridgmon a notice of balance due for her year the notice is not in the record on date the irs issued bridgmon separate statutory notices of balance due for tax years and these notices are not in the record on date the irs also assessed failure-to-pay additions to tax of dollar_figure for bridgmon’s tax_year and dollar_figure for bridgmon’s tax_year on date the irs sent bridgmon a letter final notice_of_intent_to_levy and notice of your right to a hearing proposing to levy to collect bridgmon’s and tax_liabilities and giving her a right to a collection-review hearing the letter stated that the total amount due was dollar_figure a table set forth the calculation of the amount tye dec assessed balance accrued interest late- payment penalty total total amount due dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date bridgmon submitted a form request for a collection_due_process or equivalent_hearing bridgmon indicated the reasons for the hearing by checking the boxes installment_agreement and offer_in_compromise and by writing the words wrong amount in the blank for other reasons the form was postdated date bridgmon attached the following letter to the form i have repeatedly tried calling but cannot get thru the lines the amounts i have for the years i realize these have interest i called in in right after i lost my son and dad my dads estate was being settled and said that i would pay in full when his house sold and was told the amount could be nego at that time as of this date it is not sold due to the down turn in the market i am still trying to sell it i had it rented for months which paid the taxes for and then had to recover from the damages the tenant left and is sitting vacant as i cannot rent it and have dropped the price again and again i have as of dec a tenant that will move in for dollar_figure per month much less than it is worth i would be able to pay dollar_figure per month on this from that rent keeping the balance for taxes which are a year and for insurance 2the date letter from the irs showed dollar_figure as the balance due for 3the date statutory notice of balance due showed dollar_figure as the balance due for 4bridgmon’s form_1040 for showed dollar_figure as the amount she owed this may be the amount bridgmon’s letter meant to refer to i have little i can also cash in a cd that is really my sons and pay dollar_figure to you if i cash that in i have a business checking account if you attach that i am out of business and will have no way to have income at all as i have to pay for utlties sic and get reimbursed from the banks after they are paid if i cannot pay up front i cannot keep my job i will continue trying to call but i have been on hold now for hours and two other times the same please call me i do not agree to the of dollar_figure even with interest or the she meant of they sound way too high based on what i owed jean bridgmon various documents were attached to the letter including bridgmon’s form_1040 for the date letter from the irs stating that bridgmon’s balance for was dollar_figure the date statutory notice of balance due for stating that bridgmon owed dollar_figure and the date statutory notice of balance due for stating that bridgmon owed dollar_figure on date an irs employee whose identity was recorded as jacruz84 made a notation in the irs files showing that bridgmon had contacted 5the letter showed dollar_figure as the assessed balance for 6the letter showed dollar_figure as the assessed balance for the acs apparently the automated collection system by telephone that she had proposed making installment payments of dollar_figure per month and that she was told that an installment_agreement could not be considered until she filed her and returns and submitted a form 433-f collection information statement according to the notes bridgmon promised to file the three returns by date the notes indicate that three telephone numbers were on file for bridgmon new home phone old business phone and new cell phone on date the appeals_office sent a letter to bridgmon stating that its memphis campus appeals_office had received her case on date on date the appeals_office sent a letter to bridgmon stating that it had scheduled a telephone call with her pincite a m on date the letter stated that bridgmon should call the appeals_office at the scheduled time and date or if the time and date was inconvenient bridgmon should contact the appeals_office in days the letter stated that the appeals_office could consider alternative collection methods only if bridgmon filed all federal tax returns required to be filed and completed a form 433-a collection information statement for wage earners and self-employed individuals and or form 433-b collection information statement for businesses within days the letter stated that enclosed was form 433-b collection information statement for businesses bridgmon received the letter bridgmon telephoned the appeals_office pincite a m on date and numerous times later on on date the appeals_office sent a letter to bridgmon stating that she had not called at the scheduled time on date and had not called beforehand to indicate that the time and date were not convenient the letter stated if you would like to provide information for our consideration please do so within days from the date on this letter on date the appeals_office issued a notice_of_determination sustaining the proposed levy that stated you submitted correspondence requesting a monthly payment of dollar_figure however you did not respond to two letters sent to you requesting that you submit financial information to establish your present ability to pay these letters were sent to the address stated in your request for a cdp hearing because you have not responded there is insufficient information to determine your proposal the notice_of_determination also stated on date the settlement officer mailed you a letter scheduling a face-to-face telephone or correspondence conference for this case on date you failed to respond a second letter was mailed to you dated date this letter allowed you days to provide any information for us to consider you did not respond a section of the notice of determination entitled challenges to the existence or amount of the liability stated that bridgmon had attached correspondence to her form questioning the validity of the assessments that the notice_of_deficiency was issued on date and that s ince you did not cooperate with us after requesting the cdp hearing we could not discuss this issue with you another section was titled collection alternatives offered by the taxpayer and stated on the form you proposed an installment_agreement you did not submit form 433-a collection information statement i provided you with a copy of the form 433-a by mail on date and asked you to return by date you did not return the form 433-a without this information we cannot make a determination on your financial status bridgmon filed a timely petition with the tax_court stating i filed my own and taxes i have tried to call the appointed person left many unreturned calls i was told i could not apply for payments until the future years were paid see attached 7the actual date was date 8the date letter stated that enclosed with the letter was a form b not a form 433-a an attachment to the petition stated to whom it may concern re brief background i filed my own taxes for and of which you made corrections to it so i do not see where you filed them for me and and the following years to current as stated in a letter of i would pay the payment i called in to talk to someone as per the financial information and was told that i would not be considered for any payment plan until all of my taxes for all years were filed so i concentrated and sic getting that done which i have now done that figure was based on the rent received from my fathers sic property i had tried to sell it before the market went bad which would have paid most of the debt now the property is worth of what it was so that will not work and cannot sell it even though i have tried the rental amount is also low i had received a letter about a phone interview for june i have called and called and called and left messages for a call back with no one calling me back after two weeks of calling and not getting the person i gave up the number wa sec_901 joyce daniels i have left many messages for her and tried to call for the interview with no success i have sent forms to you about income and called with no one answering or responding at the time she filed her petition bridgmon lived in florida standard of review discussion sec_6330 prohibits the irs from levying to collect tax_liabilities until the irs notifies the taxpayer of the taxpayer’s right to a collection-review hearing with the appeals_office at the collection-review hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collection actions and offers of collection alternatives which may include an installment_agreement sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 for these purposes the underlying tax_liability includes additions to tax and interest see 115_tc_329 following the hearing the appeals_office must make a determination that considers the issues raised by the taxpayer and other mandatory issues sec_6330 we have jurisdiction to review the appeals office’s determination sec_6330 as we explain below the underlying tax_liabilities are not at issue therefore we review the appeals office’s determination for abuse of discretion 114_tc_604 under this standard of review a determination is erroneous if it is arbitrary capricious or without sound basis in fact or law 129_tc_107 analysis bridgmon contends that the appeals_office erred by failing to consider her challenges to the amounts of additions to tax in her request for a collection-review hearing bridgmon questioned the amounts of the and additions to tax bridgmon is not entitled to challenge those amounts however because she received notices of deficiency for and see sec_6330 bridgmon also contends that the appeals_office erred in failing to consider her proposal to make installment payments of dollar_figure per month the irs responds that the appeals_office could not consider the installment-agreement proposal because bridgmon had failed to submit a collection-information statement to the appeals_office in addition the irs contends that bridgmon failed to call the appeals_office on date at the scheduled time we believe that bridgmon did call the appeals_office at that time bridgmon testified that she called the appeals_office at this time and several other times bridgmon was a credible witness although the records of the appeals office do not reflect that it received a telephone call from bridgmon at the scheduled time and although the appeals_office wrote a letter on the scheduled day stating that she had not called at the scheduled time we believe bridgmon we find as a matter of fact that bridgmon called the appeals_office at the scheduled time and at numerous other times the irs asserts that the appeals_office may have called bridgmon as support for this proposition the irs points to the following note made by the appeals_office in its files on date acs history--made several telephone attempts--no response we believe this is a reference to a record entitled referral request for cdp hearing from acs support this record indicates that on date acs support referred bridgmon’s case file to the appeals_office and made the following notes on the record on date left message for taxpayer on date no response from taxpayer second message left and on date no response from taxpayer these notes refer to telephone calls made by irs employees other than those working in the appeals_office we find that the appeals_office did not telephone bridgmon the significance of the telephone call that was scheduled for date was described in the date letter of the appeals_office to bridgmon the letter advised her this call will be your primary opportunity to discuss with me the appeals officer the reasons you disagree with the collection action and or to discuss alternatives to the collection action the telephone call was important it would have been an opportunity for bridgmon to ask about the appeals office’s requests for financial statements which may have been confusing to bridgmon bridgmon may not have known for example whether the appeals_office wanted her to submit a form 433-a a form 433-b a form 433-f or all three forms the fact that bridgmon did not submit any of these forms leads the irs to argue that it was not an abuse_of_discretion for the appeals_office to reject collection alternatives the courts have recognized that the appeals_office needs financial information in order to evaluate collection alternatives such as installment agreements and offers-in-compromise thus it has not been held it not to be an abuse_of_discretion for the appeals_office to decline to consider collection alternatives when the taxpayer had refused to contact the appeals_office for the hearing and had failed to submit the financial information requested by the appeals_office see yoel v commissioner tcmemo_2012_222 at picchiottino v commissioner tcmemo_2004_231 slip op pincite or the taxpayer had participated in a hearing with the appeals_office and had failed to submit the financial information requested by the appeals_office see long v commissioner tcmemo_2010_7 slip op pincite bridgmon however falls into neither of these two categories she attempted to participate in the telephone hearing but her attempt was unsuccessful we hold that the appeals office’s failure to do more to contact bridgmon was an abuse_of_discretion we will remand the case to the appeals_office to hold a hearing at the hearing on remand the appeals_office will not be required to consider any challenges by bridgmon to the underlying tax_liabilities such as additions to tax to reflect the foregoing an appropriate order will be issued
